IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 265 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
JASON A. DOUGHTY,             :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM

     AND NOW, this 9th day of October, 2014, the Petition for Allowance of Appeal is

GRANTED. The issue is:



           Whether the [h]olding of this Honorable Supreme Court in Commonwealth
           v. Brachbill, [] 555 A.2d 82, 109 (Pa. 1989), should be partially
           overturned[] or clarified so that it isn’t in conflict with the plain language
           reading of 18 Pa.C.S.[] § 4952 and in conflict with the well[-]recognized
           rule of statutory construction that penal statutes must be strictly
           construed.